TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00833-CV


              William Christopher Arnold and Lacey J. Cheatum, Appellants

                                               v.

                      Agricultural Workers Ins. Co., as Subrogee for
                                Jeretha Northcutt, Appellee



            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
           NO. 285,462, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellants William Christopher Arnold and Lacey J. Cheatum have filed a motion

to reverse the judgment, remand the cause, and dismiss the appeal pursuant to the parties’

agreement to set aside the trial court’s default judgment.      Appellee Agricultural Workers

Insurance Company as Subrogee for Jeretha Northcutt does not oppose the motion. Pursuant to

the parties’ agreement, we grant the motion in part, set aside the trial court’s judgment without

regard to the merits, and remand the cause to the trial court for further proceedings. Tex. R.

App. P. 42.1(a)(2)(B).



                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Vacated and Remanded

Filed: January 11, 2006